AO 72A
(Rev. 8/82)

 

 

Case 5:19-cv-00014-LGW-BWC Document 33 Filed 08/26/21 Page 1 of 1

Su the Anited States District Court
Por the Southern District of Georgia

Maprross Dibision
RAUL SUAREZ RAMIREZ, s
4
Plaintiff, * CIVIL ACTION NO.: 5:19-cv-14
Ed
Vv. *
CHAPLAIN SAMUEL EASON; and E. DYE, *
Ed
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 32. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, GRANTS Defendants’
Motion for Summary Judgment, DIRECTS the Clerk of Court to CLOSE
this case and enter the appropriate judgment, and DENIES

Plaintiff in forma pauperis st

LY

us on appeal.

y of AK at , 2021.
7

      
 

SO ORDERED, this

 

ON. LISA GODBEY WOOD, JUDGE
2D STATES DISTRICT COURT
OUPHERN DISTRICT OF GEORGIA

 
